DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 8/4/2021 and 8/17/2021 have been entered.

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendments after Final office action filed on 8/4/2021 and 8/17/2021 are acknowledged. 
3.	New claims 23-28 have been added in the claim filed on 8/4/2021.
4.	Claims 7, 9, 10, 12, 19 and 20 have been cancelled.
5.	Claims 1-6, 8, 11, 13-18 and 21-28 are pending in this application.
6.	Applicant elected without traverse of Group 1 (claims 1-18) and elected without traverse a non-naturally occurring polypeptide consisting of the amino acid sequence of SEQ ID NO: 19 as species of non-naturally occurring polypeptide; a composition comprising a non-naturally occurring polypeptide consisting of the amino acid sequence of SEQ ID NO: 19 at 1% w/w, water as topical carrier and sorbic acid as preservative as species of composition and/or topical composition; and stimulating expression of one or 
	Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a non-naturally occurring polypeptide produced in a microbial host cell, wherein the non-naturally occurring polypeptide consists of the amino acid sequence having at least 80% sequence identity to the amino acid sequence according to SEQ ID NO: 19, or a truncate thereof that is at least 100 amino acids in length, and wherein the non-naturally occurring polypeptide is monomeric and lacks a cross-linked structure of natural elastin; and a composition comprising from 0.001% to 30% w/w of such non-naturally occurring polypeptide.  A search was conducted on the elected species; and this appears to be free of prior art.  A search was extended to the genus in claim 1; and this too appears to be free of prior art.  

Declaration under 37 C.F.R. 1.132
7.	A Declaration of Nikolay Ouzounov under 37 CFR 1.132 has been filed on 8/4/2021.  The Declaration is sufficient to overcome the rejection to claims 1-18, 21 and 22 under 35 U.S.C. 101 as set forth in the previous office action.  

Withdrawn Objections and Rejections
8.	Objection to claims 1-5 and 13 is hereby withdrawn in view of Applicant's amendment to the claim.
9.	Rejection to claims 1-18, 21 and 22 under 35 U.S.C. 101 is hereby withdrawn in view of Applicant's amendment to the claim and Applicant’s persuasive arguments.


Examiner's Comment
Rejoinder
11.	Claims 1-6, 8, 11, 13-18 and 21-26 are directed to allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27 and 28, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/24/2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Examiner’s Amendment
12.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Adrian Barker on 8/19/2021.

Claim 1 has been amended as follows:

1. (Currently Amended) A non-naturally occurring polypeptide produced in a microbial host cell, wherein the non-naturally occurring polypeptide consists of the amino acid sequence having at least 80% sequence identity to the amino acid sequence according to SEQ ID NO: 19, or a truncate thereof that is at least 100 amino acids in length, and wherein the non-naturally occurring polypeptide is monomeric and lacks a cross-linked structure of natural elastin.

Claims 2-6, 8, 11, 13-18 and 21-28 as filed in the amendment filed on 8/17/2021.
Claims 1-6, 8, 11, 13-18 and 21-28 are allowed.

Reasons for Allowance
13.	The following is an examiner’s statement of reasons for allowance: 
AGLGGVPGVGGLGVSAGAVVPQPGAGVKPGKVPGVGLPGVYPGGVLPGARFPGVGVLPGVPTGAGVKPKAPGVGGAFAGIPGVGPFGGPQPGVPLGYPIKAPKLPGGYGLPYTTGKLPYGYGPGGVAGAAGKAGYPTGTGVGPQ (comprising the amino acid sequence of instant SEQ ID NO: 19 as underlined), for example, pages 84-85, paragraph [0207].  However, there is no teaching, motivation, or other type of suggestion to modify the truncated human elastin of SEQ ID NO: 61 in Ouzounov et al and arrive at the non-naturally occurring polypeptide recited in instant claims 1-6, 8, 11, 13-18 and 21-28.  Therefore, the non-naturally occurring polypeptide recited in instant claims 1-6, 8, 11, 13-18 and 21-28 is both novel and unobvious over the prior arts of record.  Furthermore, the claimed non-naturally occurring polypeptide recited in instant claims 1-6, 8, 11, 13-18 and 21-28 is markedly different from what exists in nature.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 8, 11, 13-18 and 21-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658